DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/JP2017/036711, filed on 10/10/2017, which is entitled to and claims the benefit of priority of JP Patent App. No 2016-199273, filed 10/07/2016. The preliminary amendment filed on 04/05/2019 is entered and acknowledged by the Examiner.
3.	Applicant’s election of Group I, claims 23-28 with traverse in the reply filed on 01/11/2021 is acknowledged. The traversal is on the ground that there is no added burden on the examiner to also search claims 29-42. This is not found persuasive because the standard for determining whether or not claims are restrictable in a national stage entry of PCT application is lack of unity thereof and not whether or not the claims are sufficiently related. Therefore, the groups of claims are still seen to be restrictable for reason of record. The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as is indicated in the restriction requirement of 11/23/2020.  The requirement is still deemed proper and is therefore made FINAL. 
4.	Claims 23-42 are pending. Claims 23-28 are under examination on the merits. Claims 29-42 are withdrawn to a non-elected invention from further consideration.

Information Disclosure Statement
5.	The information disclosure statements submitted on 04/05/2019, and  08/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.
Drawings
6.	The drawings are received on 04/05/2019. These drawings are acceptable.
Priority

7.	Receipt is acknowledged of papers submitted on 04/05/2019 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112

8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 23 recites the limitation "the target wavelength range" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 24-28 being depended on claim 23 are rejected as well. 
For the purpose of examination against the prior art, claim 23 is construed to recites “a target wavelength range”.

Claim Rejections - 35 USC § 102/103
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 23, 26-28 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Masakazu Enomura (US Pub. No. 2015/0110709 A1, hereinafter “Enomura”).
 
	Regarding claim 23: Enomura discloses a method for producing nanoparticles such as organic pigment microparticles (Page 1, [0011]) for a color filter (Page 1, [0007]), wherein the organic pigment microparticles are red pigment microparticles PR254 (Page 13, [0195]-[0197], Examples 1-1 to 1-3), the method comprising: providing at least two processing surfaces arranged to be opposite to each other so as to be able to approach to and separate from each other, at least one of which rotates relative to the other; providing at least two kinds of fluids to be processed, wherein, at least one of the at least two kinds of fluids to be processed is a microparticle material solution that dissolves the microparticle material in a solvent capable of being a good solvent of the microparticle material and at least one of the at least two kinds of fluids to be processed other than the above microparticle material solution is a solvent capable of being a poor solvent of the microparticle material, converging the microparticle material solution and the solvent capable of being a poor solvent in a thin film fluid formed between the at least two processing surfaces, thereby separating the nanoparticles, wherein, a temperature difference between the microparticle material solution and the solvent capable of being a poor solvent is controlled, wherein, the respective fluids to be processed having the temperature difference thus controlled are introduced into between the processing surfaces (Page 19, Claim 
However, since Enomura discloses the identical or substantially identical method for producing nanoparticles such as organic pigment microparticles for a color filter as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. a diffuse reflectance, would inherently/implicitly be achieved by Enomura’s red pigment microparticles  (i.e., a ratio of an area of a diffuse reflectance in a target wavelength range to a total area of a diffuse  reflectance in the entire measurement wavelength range is 71% or more, in a diffuse reflection spectrum of the organic pigment microparticles in the wavelength range of 380 to 780 nm, and the target wavelength range is 620 to 750 nm). If there is any difference between the product of Enomura and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
	Where applicant claims a composition in terms of a function, property or characteristic
and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35  U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).  
In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). In this case, the examiner has sufficiently shown that the combined prior art teachings render obvious the film recited in claim 1 and therefore the two compositions of prior art would produce products with similar characteristics.

	Regarding claim 26: Enomura discloses a color filter comprising the organic pigment microparticles for a color filter (Page 1, [0007]). 

	Regarding claim 27: Enomura discloses the color filter comprising the organic pigment microparticles for a color filter and organic pigment microparticles having a color different from the color of the organic pigment microparticles (Page 1, [0006]). 

	Regarding claim 28: Enomura discloses the color filter, wherein the color filter has both high diffuse reflectance and high luminance, compared with a color filter obtained using bead milled organic pigment microparticles (Page 1, [0011]). 
 
12.	Claims 23-28 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Yin et al. (CYM and RGB colored electronic inks based on silica-coated organic pigments for full-color electrophoretic displays, J. Mater. Chem. C, 2013, 1, 843–849, hereinafter “Yin”).

Regarding claim 23: Yin discloses organic pigment microparticles for a color filter (Page 843, left Col.,1st para, Introduction, lines 7-12), wherein the organic pigment microparticles are red pigment microparticles, a ratio of an area of a diffuse reflectance in the target wavelength range to a total area of a diffuse reflectance in the entire measurement wavelength range is 71% or more, in a diffuse reflection spectrum of the organic pigment microparticles in the wavelength range of 380 to 780 nm, and the target wavelength range is 620 to 750 nm, or wherein the organic pigment microparticles are blue pigment microparticles, a ratio of an area of a diffuse reflectance in the target wavelength range to a total area of a diffuse reflectance in the entire measurement wavelength range is 30% or more, in a diffuse reflection spectrum of the organic pigment microparticles in the wavelength range of 380 to 780 nm, and the target wavelength range is 450 to 495 nm,  or wherein the organic pigment microparticles are green pigment microparticles, a ratio of an area of a diffuse reflectance in the target wavelength range to a total area of a diffuse reflectance in the entire measurement wavelength range is 51% or more, in a diffuse reflection spectrum of the organic pigment microparticles in the wavelength range of 380 to 780 nm, and the target wavelength range is 495 to 570 nm (Page 847, Fig. 7). 


    PNG
    media_image1.png
    414
    339
    media_image1.png
    Greyscale


Regarding claims 24-25: Yin discloses the organic pigment microparticles for a color filter (Page 843, left Col., Introduction, lines 7-12), at least a part of the surface of the organic pigment microparticles is coated with silicon oxide, wherein the silicon oxide contains an amorphous silicon oxide (Page 844, left. Col., 2nd para, lines 1-5). 

    PNG
    media_image2.png
    186
    361
    media_image2.png
    Greyscale


Regarding claim 26: Yin discloses a color filter comprising the organic pigment microparticles for a color filter (Page 843, left Col., Introduction, lines 7-12).

Regarding claim 27: Yin discloses the color filter comprising the organic pigment microparticles for a color filter and organic pigment microparticles having a color different from the color of the organic pigment microparticles (Page 847, Figs. 7 & 9).

    PNG
    media_image3.png
    564
    357
    media_image3.png
    Greyscale

Regarding claim 28: Yin discloses the color filter, wherein the color filter has both high diffuse reflectance and high luminance, compared with a color filter obtained using bead milled organic pigment microparticles (Page 846, right Col., 2nd para lines 7-15 to Page 847, left Col., 1st para, lines 1-3; Page 848, right Col., Conclusion , lines 1-9).  

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Masakazu Enomura (US Pub. No. 2015/0110709 A1, hereinafter “Enomura”) as applied to claim 23 above, and further in view of  Yin et al. (CYM and RGB colored electronic inks based on silica-coated organic pigments for full-color electrophoretic displays, J. Mater. Chem. C, 2013, 1, 843–849, hereinafter “Yin”).

Regarding claims 24-25: The disclosure of Enomura is adequately set forth in paragraph 11 above and is incorporated herein by reference. Enomura does not expressly teach at least a part of the surface of the organic pigment microparticles is coated with silicon oxide, wherein the silicon oxide contains an amorphous silicon oxide.
However, Yin teaches the organic pigment microparticles for a color filter (Page 843, left Col., Introduction, lines 7-12), at least a part of the surface of the organic pigment microparticles is coated with silicon oxide, wherein the silicon oxide contains an amorphous silicon oxide (Page 844, left. Col., 2nd para, lines 1-5) with benefit of providing a color filter has both high nd para lines 7-15 to Page 847, left Col., 1st para, lines 1-3, Figs 7 & 9; Page 848, right Col., Conclusion , lines 1-9).  
In an analogous art of organic pigment microparticles for color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify organic pigment microparticles by Enomura, so as to include at least a part of the surface of the organic pigment microparticles is coated with silicon oxide, wherein the silicon oxide contains an amorphous silicon oxide as taught by Yin, and would have been motivated to do so with reasonable expectation that this would result in providing a color filter has both high diffuse reflectance and high luminance as suggested by Yin
 (Page 846, right Col., 2nd para lines 7-15 to Page 847, left Col., 1st para, lines 1-3, Figs 7 & 9; Page 848, right Col., Conclusion , lines 1-9).  

Examiner Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M.-7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/23/2021